JUSTICE WELCH, dissenting: I respectfully dissent. If it is true, as this court so recently has stated and as the majority itself acknowledges, that Illinois courts favor ballot access for candidates who wish to run for public office (Forcade-Osborn v. Madison County Electoral Board, 334 Ill. App. 3d 756, 760 (2002)), then I do not believe that either of the objections entered by Mr. McSparin to the candidacy of Mr. Bittle is sufficient to prevent the voters of Saline County from making their own decision in the November 2, 2004, general election about who should be their State’s Attorney, rather than having this court make that decision for them, as the majority does today. As to the objection that “[t]he date of Mr. Bittle’s selection by the Republican Party does not appear on the face of the resolution filed with the nomination papers, as required by law,” I agree with the trial court that because Mr. Bittle was provided a fill-in-the-blank form by the county election authority, which form had in turn been provided to the county election authority by the State Board of Elections, Mr. Bittle substantially complied with the statute and acted in good faith, and I do not believe that he should now be penalized for using the very form provided him by the election authorities. I believe the majority’s holding to the contrary is both unwise and unfair, particularly when the form issued by the State Board of Elections and used in this case does not contain a blank for “date of selection” or anywhere on its face even use the term “date of selection.” Furthermore, I fail to see how the requirement that the resolution must contain a “date of selection” on its face can be said to “contribute substantially to the integrity of the election process,” a prerequisite the Illinois Supreme Court has said must be met before a statutory provision regulating elections will be found to be mandatory rather than directory. Craig v. Peterson, 39 Ill. 2d 191, 196 (1968). As to the objection that “Mr. Bittle’s nomination papers are invalid because in his sworn statement of candidacy he claims to be a qualified primary voter of the Republican Party while in fact he voted in the March 16, 2004, Democratic primary,” that argument is a nonstarter, with absolutely no basis in existing Illinois precedent, and the majority is wise to steer around it. Thirty years ago the Illinois Supreme Court decisively determined that a statutory restriction against changing political parties by candidates was an invalid restriction. Sperling v. County Officers Electoral Board, 57 Ill. 2d 81 (1974). In the 30 years since that decision, the General Assembly has failed to enact any legislation prohibiting the conduct which the circuit court in this matter found to be prohibited. In fact, the only prohibitions regarding party affiliation for candidates are contained in section 7 — 61 of the Election Code, which prohibits (1) a defeated primary candidate of one party from running as the candidate of another party in the general election and (2) a defeated caucus candidate of one party running as another party’s candidate in the general election. 10 ILCS 5/7 — 61 (West 2002). Neither prohibition applies to the case at bar. Put simply, there is no current statute prohibiting a candidate from voting in one political party’s primary election and then running as a candidate of another political party in the general election. In sum, I find no merit to either of the objections to the candidacy of Mr. Bittle raised by Mr. McSparin. Accordingly, I would reverse the decision of both the Board and the circuit court and would order that Mr. Bittle’s name be placed on the general election ballot as the Republican candidate for Saline County State’s Attorney, affording the voters of Saline County the opportunity to decide for themselves whom they want to be their State’s Attorney. I believe it is unfortunate that a party of voters in Saline County will be disenfranchised by, as the majority sets out, a technicality. Accordingly, I respectfully dissent.